Exhibit 10.3

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of October 2, 2018 (this “Agreement”), is
entered into by and among BNP PARIBAS (the “Incremental Lender”), NRC US HOLDING
COMPANY, LLC, a Delaware limited liability company (the “Borrower
Representative” and a “Borrower”), SPRINT ENERGY SERVICES, LLC, a Delaware
limited liability company (a “Borrower”), the Guarantors party hereto and BNP
PARIBAS, as Administrative Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to that certain Credit and Guaranty Agreement,
dated as of June 11, 2018 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among each Borrower, NRC Group Holdings, LLC
(“Parent”), the Guarantors party thereto from time to time, the Lenders party
thereto from time to time, and BNP Paribas, as Administrative Agent and as
Collateral Agent; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may request Incremental Term Loan Commitments by entering into one or
more Joinder Agreements with one or more Incremental Lenders.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1. Commitment. Subject to the conditions set forth in Section 5 below, the
Incremental Lender hereby commits to provide its Commitments for the Incremental
Term Loans to be provided hereunder (the “Incremental Term Loans”) as set forth
on Schedule A annexed hereto (the “Incremental Facility”), on the terms and
subject to the conditions set forth herein.

 

2. Confirmation. The Incremental Lender (i) confirms that it has received a copy
of the Credit Agreement and the other Credit Documents, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent and Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Credit Documents
as are delegated to the Administrative Agent and Collateral Agent, as the case
may be, by the terms thereof, together with such powers as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

 





 

 

 

3. Certain Terms. The Incremental Term Loans shall be treated as, and shall have
identical terms as, the Initial Term Loans made on the Closing Date for all
purposes under the Credit Agreement, including, without limitation, with respect
to maturity, prepayments, repayments, interest rate and other economic terms and
any other provisions restricting the rights, or regarding the obligations, of
the Credit Parties, or any provisions regarding the rights of the Lenders. The
Administrative Agent is hereby authorized to take all actions with respect to
Interest Periods as may be reasonably necessary to ensure that all Incremental
Term Loans are included in each outstanding Initial Term Loan on a pro rata
basis, and the Administrative Agent shall be authorized to mark the Register
accordingly to reflect the amendments and adjustments set forth herein. The
Administrative Agent shall record the Incremental Term Loans as being of the
same “Class” as the Initial Term Loans. To further effectuate the foregoing, the
parties hereto hereby agree that, as of the Incremental Closing Date, the Credit
Agreement shall, in accordance with Section 2.25(j) of the Credit Agreement, be
amended as follows:

 

(a)Principal Payments. Section 2.12(a) of the Credit Agreement shall be amended
and restated in its entirety as follows:

 

(b)The principal amount of the Initial Term Loans (including, for the avoidance
of doubt, the Incremental Term Loans) shall be repaid in installments in the
aggregate amounts set forth below on the date correlative thereto; provided,
such installments shall be reduced in connection with any voluntary or mandatory
prepayments of the Initial Term Loans (including, for the avoidance of doubt,
the Incremental Term Loans) in accordance with Section 2.15:

 

  Installment Date  Installment   Each March 31, June 30, September 30 and
December 31 (beginning with December 31, 2018 and ending prior to the Initial
Term Loan Maturity Date  $857,719.30   Initial Term Loan Maturity Date 
Outstanding aggregate principal amount of the Initial Term Loans (including, for
the avoidance of doubt, the Incremental Term Loans)

 

(c)Prepayment Fees. For purposes of Section 2.11(h) of the Credit Agreement, the
Incremental Term Loans shall be considered Initial Term Loans and the words “the
Closing Date” therein shall be deleted and replaced with “April 2, 2019” (and
the Credit Agreement shall be deemed so amended).

 

(d)MFN Protection. For purposes of Section 2.25(h)(iv) of the Credit Agreement,
the Incremental Term Loans shall be considered Initial Term Loans.

 

4. Proposed Borrowing. This Agreement represents Borrowers’ request to borrow
the Incremental Term Loans set out below from the Incremental Lender as follows
(the “Proposed Borrowing”):

 

(a)Incremental Term Loan: $35,000,000.00

 

(b)Business Day of Proposed Borrowing: October 2, 2018 (the “Incremental Closing
Date”)

 

(c)Interest rate option: ☐  i. Base Rate Loans               ý ii. Eurodollar
Loans with Interest Periods coterminous with those for the Initial Term Loans





 



 2 

 

 

5. Conditions. The effectiveness of this Agreement shall be subject to the prior
or concurrent satisfaction of each of the conditions precedent set forth in this
Section 5:

 

(a)This Agreement, duly executed by the Incremental Lender, the Borrowers and
the Administrative Agent.

 

(b)A certificate of the secretary or assistant secretary (or other officer
reasonably acceptable to the Administrative Agent) of each Borrower dated the
Incremental Closing Date, certifying (A) that (i) attached thereto is a true and
complete copy of each Organizational Document (or its equivalent) of such
Borrower certified (to the extent applicable) as of a recent date by the
Secretary of State of the state of its organization or (ii) there have been no
changes to the Organizational Documents of such Borrower delivered to the
Administrative Agent on the Closing Date, and (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Managers of
such Borrower establishing that all necessary organizational action on the part
of such Borrower has been taken, authorizing the execution, delivery and
performance of this Agreement contemplated to be entered into by such Borrower
and that such resolutions and other actions have not been modified, rescinded,
supplemented, or amended and are in full force and effect.

 

(c)A certificate as to the good standing of each Borrower as of a recent date,
from the Secretary of State of the State of Delaware.

 

(d)A Counterpart Agreement under the Credit Agreement executed and delivered by
Quail Run Services, LLC, a Texas limited liability company (the “Target”).

 

(e)A certificate of the secretary or assistant secretary (or other officer
reasonably acceptable to the Administrative Agent) of the Target dated the
Incremental Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document (or its equivalent) of the Target
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of the
Target or equivalent body or Person of the Target authorizing the execution,
delivery and performance of the Credit Documents to which such Person is a party
and (C) as to the incumbency and specimen signature of each officer executing
any Credit Document or any other document delivered in connection herewith on
behalf of the Target (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary or
other officer executing the certificate in this clause (i)).

 

(f)A certificate as to the good standing of the Target as of a recent date, from
the Secretary of State of the State of Texas.

 

(g)The Collateral Agent shall have received:

 

i.a UCC financing statement with respect to the Target in appropriate form for
filing under the UCC in the State of Texas;

 



 3 

 

 

ii.certified copies of UCC, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name the Target as debtor and that are filed in those state and
county jurisdictions in which the Target is organized and such other searches
that the Collateral Agent deems necessary or appropriate, none of which encumber
the Collateral covered or intended to be covered by the Collateral Documents
(other than Permitted Liens); and

 

iii.payoff letters in form and substance reasonably satisfactory to the
Administrative Agent with respect to, or other reasonably satisfactory
confirmation of arrangements for the repayment of, any existing material
third-party Indebtedness of the Target (except for Indebtedness permitted to be
outstanding without any consent from the Borrowers or their affiliates under the
QRS Acquisition Agreement (as defined below) or other Indebtedness permitted to
be outstanding under the Credit Agreement), together with any necessary release
instruments with respect to the Liens granted as security therefor, including
UCC-3 termination statements and intellectual property security agreement
releases;

 

in addition, for the avoidance of doubt, the Credit Parties shall comply with
the requirements of Section 5.11 of the Credit Agreement with respect to the
Target within the time periods set forth therein.

 

(h)The Administrative Agent shall have received a certificate from the
Borrowers’ insurance broker or other evidence reasonably satisfactory to it that
all insurance required to be maintained pursuant to Section 5.5(a) of the Credit
Agreement is in full force and effect with respect to the Target and that the
Collateral Agent, for the benefit of the Secured Parties, has been named as
additional insured and loss payee thereunder to the extent required under
Section 5.5(b) of the Credit Agreement.

 

(i)The Administrative Agent shall have received a certificate from an Authorized
Officer of the Borrower Representative reasonably satisfactory to it certifying
and demonstrating (a) as to the Borrowers’ Certifications in Section 7 hereof,
(b) that all of the requirements set forth in Section 2.25 of the Credit
Agreement have been satisfied with respect to the Incremental Facility, such
certificate to be accompanied by calculations shown in reasonable detail to that
effect and (c) that all of the requirements under the definition of “Permitted
Acquisition” set forth in the Credit Agreement have been satisfied with respect
to the QRS Acquisition (as defined below).

 

(j)The Administrative Agent shall have received, on behalf of itself, the other
Agents, the Lenders and the Issuing Bank, a favorable written opinion of Jones
Day, special counsel for the Credit Parties, (A) dated the Incremental Closing
Date, (B) addressed to the Agents, the Issuing Bank and the Lenders and (C)
covering such matters relating to this Agreement, the Credit Documents and the
Joinder Agreements as the Administrative Agent shall reasonably request.

 



 4 

 

 

(k)The QRS Acquisition shall have been consummated or shall be consummated
substantially concurrently on the Incremental Closing Date, in each case in all
material respects in accordance with the terms of the QRS Acquisition Agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and all conditions precedent to the consummation of the QRS
Acquisition, as set forth in the QRS Acquisition Agreement, shall have been
satisfied in all material respects without any waiver, amendment, supplement or
modification that is materially adverse to the Incremental Lenders unless the
Administrative Agent has consented thereto, such consent not to be unreasonably
withheld or delayed. As used herein, “QRS Acquisition” shall mean the
acquisition by Sprint Energy Services, LLC of the Equity Interests of the
Target, pursuant to that certain Purchase Agreement (the “QRS Acquisition
Agreement”) dated on or about the Incremental Closing Date by and between Sprint
Energy Services, LLC and the members of the Target.

 

(l)The Administrative Agent shall have received payment of all fees due to it
and the Incremental Lender, as separately agreed, and all amounts due and
payable under Section 10.2 of the Credit Agreement, including, reimbursement or
payment of all out-of-pocket expenses that are specifically required to be paid
on the Incremental Closing Date (which includes the reasonable and documented
legal fees and expenses of counsel to the Administrative Agent and the
Collateral Agent), in each case, to the extent invoiced at least two (2)
Business Days prior to the Incremental Closing Date.

 

(m)Solely to the extent specifically requested by the Administrative Agent of
the Borrower Representative at least ten (10) days prior to the Incremental
Closing Date, the Administrative Agent shall have received not less than three
(3) Business Days prior to the Incremental Closing Date all documentation and
other information required under Anti-Terrorism Laws and applicable
“know-your-customer” and anti-money laundering Laws.

 

(n)The Administrative Agent shall have received (x) pro forma balance sheet and
income statements of Parent as of and for the twelve-month period ending on the
last day of the most recently completed four fiscal quarters for which financial
statements thereof have been delivered pursuant to the Credit Agreement,
prepared after giving effect to the QRS Acquisition as if the QRS Acquisition
had occurred as of such date (in the case of the balance sheet) or at the
beginning of such period (in the case of such statement of income); and (y)
financial projections prepared by the Sponsor for Parent and its subsidiaries on
a quarterly basis for the first eight fiscal quarters after the Closing Date and
on an annual basis thereafter to and including 2024.

 

(o)The Administrative Agent shall have received a Solvency Certificate duly
executed and delivered by Parent, substantially in the form attached hereto as
Exhibit A.

 

6. Incremental Lender. The Incremental Lender acknowledges and agrees that upon
its execution of this Agreement and the making of the Incremental Term Loans
that such Incremental Lender shall become a “Lender” under, and for all purposes
of, the Credit Agreement and the other Credit Documents, and shall be subject to
and bound by the terms thereof, and shall perform all the obligations of and
shall have all rights of a Lender thereunder.

 



 5 

 

 

7. Borrowers’ Certifications. By its execution of this Agreement, each Borrower
hereby certifies that:

 

(a)at the time of and immediately after giving effect to the Incremental
Facility and the borrowings thereunder, no Event of Default under Sections
8.1(a), 8.1(g) or 8.1(h) shall have occurred and be continuing on such date; and

 

(b)each of the representations made by the Target in the QRS Acquisition
Agreement as are material to the interests of the Incremental Lenders (but only
to the extent that Parent has the right to terminate its obligations under the
QRS Acquisition Agreement or decline to consummate the QRS Acquisition as a
result of a breach of such representations and warranties) (the “Acquired
Business Representations”) and the Specified Representations (as defined below)
are true and correct in all material respects (provided, to the extent that any
Acquired Business Representation or any Specified Representation is qualified by
or subject to a “material adverse effect”, “material adverse change” or similar
term or qualification, (x) the definition thereof shall be the definition of
“Material Adverse Effect” (as defined in the QRS Acquisition Agreement) for
purposes of any Acquired Business Representation or any Specified Representation
and (y) the same shall be true and correct in all respects (as used herein,
“Specified Representations” means the representations in the Credit Agreement
and this Agreement relating to (a) organizational power and authority to enter
into this Agreement; (b) due execution, delivery and enforceability of this
Agreement; (c) solvency; (d) no conflicts of this Agreement with charter
documents (limited to the execution, delivery and performance of this Agreement,
incurrence of the Incremental Term Loans and the granting of the security
interests in respect thereof); (e) Federal Reserve margin regulations; (f) the
Investment Company Act; (g) use of proceeds of the Incremental Facility not
violating laws against sanctioned persons (including OFAC), anti-terrorism laws
(including the PATRIOT Act), anti-bribery laws (including the FCPA) and
anti-money laundering laws; (h) status of the Incremental Facility as senior
debt (subject to customary Permitted Liens); and (i) the perfection and required
priority of the security interests granted in the proposed collateral (subject
to permitted liens in the Credit Documents) as set out in Section 5(g) of this
Agreement)).

 

8. Notice Address. For purposes of the Credit Agreement, the notice address of
the Incremental Lender shall be as set forth in the Credit Agreement.

 

9. Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the Incremental Term Loans made by the
Incremental Lender in the Register.

 

10. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 



 6 

 

 

11. Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

12. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13. THE UNDERSIGNED HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE
JURISDICTION PROVISION SET FORTH IN SECTION 10.15 (CONSENT TO JURISDICTION) OF
THE CREDIT AGREEMENT AND IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
THE LAW, ANY RIGHT IT MAY HAVE TO A JURY TRIAL IN ACCORDANCE WITH SECTION 10.16
(WAIVER OF JURY TRIAL) OF THE CREDIT AGREEMENT.

 

14. Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

15. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

16. Credit Document. This Agreement constitutes a Credit Document for all
purposes of the Credit Agreement and the other Credit Documents.

 

17. Reaffirmation; Other Agreements. Each Credit Party (i) reaffirms each Lien
granted by each Credit Party to the Collateral Agent for the benefit of the
Secured Parties pursuant to the Collateral Documents and (ii) acknowledges and
agrees that the grants of security interests by the Credit Parties contained in
the Credit Agreement and the Collateral Documents are, and shall remain, in full
force and effect after giving effect to this Agreement. Nothing contained in
this Agreement shall be construed as substitution or novation of the obligations
outstanding under the Credit Agreement or the other Credit Documents, which
shall remain in full force and effect, except to any extent modified hereby.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Agreement, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
transactions contemplated by this Agreement and (ii) nothing in the Credit
Agreement, this Agreement or any other Credit Document shall be deemed to
require the consent of such Guarantor to any future amendments to the Credit
Agreement or the other Credit Documents.

 

18. Reduction of Revolving Credit Commitments. The Administrative Agent
acknowledges that it has received notice under Section 2.13(b) of the Credit
Agreement to the effect that the Borrowers wish to reduce the Revolving Credit
Commitments under the Credit Agreement by $5,000,000 and upon the occurrence of
the Incremental Closing Date, the aggregate amount of the Revolving Credit
Commitments shall be $35,000,000. The Administrative Agent shall be authorized
to mark the Register accordingly to reflect the reduction set forth herein.

 

[remainder of page intentionally left blank]

 







 7 

 

 

IN WITNESS HEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Incremental Joinder.

 

  BNP PARIBAS,   as Administrative Agent and Incremental Lender         By: /s/
Michael Colias   Name: Michael Colias   Title: Managing Director         By: /s/
David Engelson   Name: David Engelson   Title: Director

 

[Signature page to Joinder Agreement]

 



 

 

 

  NRC US HOLDING COMPANY, LLC,   as a Borrower and Borrower Representative      
  By: /s/ Glenn M. Shor   Name: Glenn M. Shor   Title: Secretary         SPRINT
ENERGY SERVICES, LLC,   as a Borrower       By: /s/ Philip Bowman   Name: Philip
Bowman   Title: Chief Financial Officer

 

[Signature page to Joinder Agreement]

 



 

 

 

  ENPRO HOLDINGS GROUP, INC.   ENPRO SERVICES OF MAINE, INC.   ENPRO SERVICES OF
VERMONT, INC.   TMC SERVICES, INC.       By: /s/ Paul Taveira   Name: Paul
Taveira   Title: President         PROGRESSIVE ENVIRONMENTAL  

SERVICES, INC.

SOUTHERN WASTE, INC.

  EAGLE CONSTRUCTION AND   ENVIRONMENTAL SERVICES, LLC       By: /s/ Glenn M.
Shor   Name: Glenn M. Shor   Title: Treasurer and Assistant Secretary

 

[Signature page to Joinder Agreement]

 



 

 

 

  GUARANTORS:       NRC GROUP HOLDINGS, LLC       By: /s/ Glenn M. Shor   Name:
Glenn M. Shor   Title: Assistant Secretary         JFL-NRC HOLDINGS, LLC  
NATIONAL RESPONSE CORPORATION   NRC ENVIRONMENTAL SERVICES INC.   OSRV HOLDINGS,
INC.   NRC PAYROLL MANAGEMENT LLC   NRC ALASKA, LLC   SPECIALIZED RESPONSE
SOLUTIONS, L.P.       By: /s/ Glenn M. Shor   Name: Glenn M. Shor   Title:
Secretary         SES HOLDCO, LLC   SPRINT KARNES COUNTY DISPOSAL LLC       By:
/s/ Glenn M. Shor   Name: Glenn M. Shor   Title: Vice President

 

[Signature page to Joinder Agreement]

 



 

 

 

  NRC NY ENVIRONMENTAL SERVICES, INC.   NRC EAST ENVIRONMENT AL SERVICES, INC.  
      By: /s/ Paul Taveira   Name: Paul Taveira   Title: President and CEO

 

[Signature page to Joinder Agreement]

 



 

 

 

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of Incremental Lender  Type of Commitment  Amount BNP Paribas  Incremental
Term Loan Commitment  $35,000,000.00       Total: $35,000,000.00

 



 

 

 

EXHIBIT A

 

Form of Solvency Certificate

 

October [ ], 2018

 

This certificate (this “Solvency Certificate”) is delivered pursuant the Credit
and Guaranty Agreement, dated as of June 11, 2018, among NRC Group Holdings,
LLC, as Parent (“Parent”), NRC US Holding Company, LLC and Sprint Energy
Services, LLC, as borrowers (the “Borrowers”), NRC Group Holdings, LLC and
certain of the Borrowers’ subsidiaries party thereto, as Guarantors, the lenders
party thereto, and BNP Paribas, as Administrative Agent and Collateral Agent
(the “Credit Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement. The
undersigned hereby certifies, solely in such undersigned’s capacity as [Chief
Financial Officer/equivalent officer] of NRC US Holding Company, LLC, acting as
Borrower Representative, and not individually, as follows:

 

As of the date hereof, immediately after giving effect to the consummation of
the Transaction and the making of the Incremental Loans under the Credit
Agreement on the date hereof, and after giving effect to the application of the
proceeds of such Incremental Loans:

 

a. The sum of the debt (including contingent liabilities) of Parent and its
Restricted Subsidiaries, taken as a whole, does not exceed the fair value of the
assets of Parent and its Restricted Subsidiaries, taken as a whole;

 

b. The capital of Parent and its Restricted Subsidiaries, taken as a whole, is
not unreasonably small in relation to the business of Parent and its Restricted
Subsidiaries, taken as a whole, as such business is now conducted and is
proposed to be conducted following the Incremental Closing Date;

 

c. Parent and its Restricted Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts (including current obligations and
contingent liabilities) beyond their ability to pay such debts as they mature;
and

 

d. The present fair saleable value of the assets (on a going concern basis) of
Parent and its Restricted Subsidiaries, taken as a whole, is not less than the
amount that will be required to pay the probable liabilities of Parent and its
Restricted Subsidiaries, taken as a whole, on their debts as they become
absolute and matured.

 

For purposes of this Solvency Certificate, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 



 

 

 

EXHIBIT A

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as [chief financial officer] of NRC Group Holdings,
LLC and not individually, as of the date first stated above.

 

NRC GROUP HOLDINGS, LLC

 

By:     Name:     Title:    

 



 

 

